Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered July 17, 1993, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant pleaded guilty to criminal possession of a controlled substance in the third degree and was sentenced as a second felony offender to a term of imprisonment of 4 tú to 9 years. Defendant contends that evidence found on his person should be suppressed as the police did not have probable cause to arrest him. Three persons told police that defendant had been attempting to sell illegal substances. We conclude that this fact, together with police knowledge that the area had a high incidence of drug trafficking and defendant’s flight when approached by police, was sufficient to establish probable cause for defendant’s arrest.
Mikoll, J. P., Mercure, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.